          Case 7:16-cv-04362-CS Document 103 Filed 12/14/18 Page 1 of 9



                       THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


JAISH MARKOS, individually on behalf of      Case No.: 7:16-cv-04632 (CS)
himself and all others similarly situated,

                Plaintiff,
v.

RUSSELL BRANDS, LLC,

                Defendant.




                     DECLARATION OF MICHAEL R. MCDONALD
                                 IN SUPPORT OF
                       DEFENDANT RUSSELL BRANDS, LLC’S
                     MOTIONS TO EXCLUDE EXPERT TESTIMONY
                     AND OPPOSITION TO CLASS CERTIFICATION




                                              Michael R. McDonald, Esq.
                                              Joshua S. Levy, Esq.
                                              GIBBONS P.C.
                                              One Gateway Center
                                              Newark, New Jersey 07102
                                              (973) 596-4500

                                              Attorneys for Defendant
                                              Russell Brands, LLC
            Case 7:16-cv-04362-CS Document 103 Filed 12/14/18 Page 2 of 9



       I, MICHAEL R. MCDONALD, an attorney duly admitted pro hac vice to practice

before the Bar of this Court, hereby declare as follows:

       1.       I am an attorney with Gibbons P.C., attorneys for Defendant Russell Brands, LLC

(“Russell” or “Spalding”) in the above-captioned matter. I respectfully submit this Declaration

in support of Defendant Russell Brands, LLC’s Motions to Exclude Expert Testimony (Daubert

Motion One: Jeffrey McFadden/i3 Engineering Sciences; Daubert Motion Two: Stuart Brown,

Ph.D./Veryst Engineering Services; Daubert Motion Three: Colin Weir) and Brief in Opposition

to Class Certification.

       2.       Annexed hereto as Exhibit A is a true and correct copy of the report of Plaintiff’s

expert, Jeffrey McFadden, i3 Engineering Sciences, served on December 1, 2017.

       3.       Annexed hereto as Exhibit B is a true and correct copy of McFadden

Supplemental Production 00001-00167. This set of documents was identified by Mr. McFadden

(Tr. 16:7-14) as containing the appendices referenced on page 30 of his report (see Exhibit A).

       4.       Annexed hereto as Exhibit C is a true and correct PDF printout/representation of

the “Sample log data” produced by Plaintiff’s counsel as the datasheet underpinning Mr.

McFadden’s report. This PDF printout copy was identified by Mr. McFadden as representing the

original spreadsheet data (Tr. 14:21-15:21). Spalding is also providing the Court with the

original excel spreadsheet—as produced—via accompanying CD.

       5.       Annexed hereto as Exhibit D is a true and correct copy of the deposition transcript

of Plaintiff’s expert Jeffrey McFadden, i3 Engineering Services, dated January 10, 2018.

Spalding is also providing the Court with a searchable PDF copy of the transcript via

accompanying CD.

       6.       Annexed hereto as Exhibit E is a true and correct copy of the confidential expert
             Case 7:16-cv-04362-CS Document 103 Filed 12/14/18 Page 3 of 9



report of Russell Brands, LLC’s expert, Daniel D. Frey, Ph.D., served on January 12, 2018.

       7.        Annexed hereto as Exhibit F is a true and correct copy of the confidential expert

report of Russell Brands, LLC’s expert, Donald A. Sandusky, Ph.D., served on January 12, 2018.

Dr. Sandusky’s report was produced with eleven exhibits, including four (4) excel spreadsheets

(Exs. H, I, J, and K to Sandusky Rep.). PDF samples and/or cover sheets of each of these excel

exhibits are included with the PDF file representing Dr. Sandusky’s report. Spalding is also

providing the Court with the original excel spreadsheets—as produced—via accompanying CD.

       8.        Annexed hereto as Exhibit G is a true and correct copy of a letter from The

Sultzer Law Group P.C. to Russell Brands, LLC, enclosing a copy of the Draft Class Action

Complaint, dated February 5, 2016.

       9.        Annexed hereto as Exhibit H is a true and correct copy of the 2015 Spalding

Retail Price List, bates-stamped Russell_05162-05168.

       10.       Annexed hereto as Exhibit I is a true and correct copy of the 2010 Spalding Retail

Catalog, bates-stamped Russell_00364-00407.

       11.       Annexed hereto as Exhibit J is a true and correct representation of the “Molten

USA – Basketball” website (https://moltenusa.com/shop-all/basketball, last visited June 15,

2018). Full webpage content is printed to this PDF/printout, although some formatting features

were lost.

       12.       Annexed hereto as Exhibit K is a true and correct representation of the

“Basketball     –   Competition     –   Molten    USA”     website   (https://moltenusa.com/shop-

all/basketball/competition, last visited June 15, 2018).   Full webpage content is printed to this

PDF/printout, although some formatting features were lost.

       13.       Annexed hereto as Exhibit L is a true and correct representation of a “Wayback
           Case 7:16-cv-04362-CS Document 103 Filed 12/14/18 Page 4 of 9



Machine” archived website for “Molten Basketball | BMG Basketball Series – FIBA Approved |

Molten                          USA”                            (http://moltenusa.com:80/molten-

basketball/product/competition/detail/bgm7.html, archived website dated Mar. 22, 2015;

accessed Nov. 29, 2017). This webpage was shown to Plaintiff’s expert, Jeffrey McFadden at

his deposition as marked as McFadden-5.

         14.   Annexed hereto as Exhibit M is a true and correct copy of a document (Amazon

receipt) produced by Plaintiff’s counsel in response to Spalding’s request for invoices reflecting

basketball purchases by Plaintiff’s expert, Jeffrey McFadden, i3 Engineering Sciences.

         15.   Annexed hereto as Exhibit N is a true and correct copy of a document (Spalding

receipt) produced by Plaintiff’s counsel in response to Spalding’s request for invoices reflecting

basketball purchases by Plaintiff’s expert, Jeffrey McFadden, i3 Engineering Sciences.

         16.   Annexed hereto as Exhibit O is a true and correct copy of the internal Spalding

“Product Specifications” for Neverflat® Competitive Outdoor Size 7 Basketball (Item

No./Model: 63803[9]), bates-stamped Russell_00746-749.

         17.   Annexed hereto as Exhibit P is a true and correct copy of the internal Spalding

“Production Specifications” for Neverflat® Indoor/Outdoor Size 7 Composite Basketball (Item

No./Model: 74764[9]), bates-stamped Russell_00730-00733.

         18.   Annexed hereto as Exhibit Q is a true and correct copy of the internal Spalding

“Production Specifications” for NBA Neverflat® Hexagrip SGT (SoftGrip Technology)

Red/White/Blue Size 7 Rubber Basketball (Item No./Model: 71091[8]), bates-stamped

Russell_00709-00712.

         19.   Annexed hereto as Exhibit R is a true and correct copy of the report of Plaintiff’s

expert, Stuart B. Brown, Ph.D., Veryst Engineering Services, served on December 1, 2017.
         Case 7:16-cv-04362-CS Document 103 Filed 12/14/18 Page 5 of 9



       20.     Annexed hereto as Exhibit S is a true and correct PDF printout/representation of

the “V-1147 Test Log” produced by Plaintiff’s counsel as the datasheet underpinning Dr.

Brown’s report. This PDF printout (also marked as Brown-2) was identified by Dr. Brown as

representing the original spreadsheet (Tr. 20:6-24). Spalding is also providing the Court with the

original excel spreadsheet—as produced—via accompanying CD.

       21.     Annexed hereto as Exhibit T is a true and correct copy of the deposition transcript

of Plaintiff’s expert, Stuart B. Brown, representative of Veryst Engineering Services, dated

January 25, 2018. Spalding is also providing the Court with a searchable PDF copy of the

transcript via accompanying CD.

       22.     Annexed hereto as Exhibit U is a true and correct copy of the 2016 Spalding

Retail Catalog, bates-stamped Russell_00648-00699.

       23.     Annexed hereto as Exhibit V is a true and correct printout/representation of the

“Spalding Product Development Test Request” spreadsheet, bates-stamped Russell_00268.

Spalding is also providing the Court with the original excel spreadsheet—as produced—via

accompanying CD.

       24.     Annexed hereto as Exhibit W is a true and correct copy of the deposition

transcript of Lynn Smith, employee and representative of Russell Brands LLC, dated September

13, 2017. Spalding is also providing the Court with a searchable PDF copy of the transcript via

accompanying CD.

       25.     Annexed hereto as Exhibit X is a true and correct printout/representation of the

                                                               (last test date Jan. 5, 2017), bates-

stamped Russell_00362.       Spalding is also providing the Court with the original excel

spreadsheet—as produced—via accompanying CD.
          Case 7:16-cv-04362-CS Document 103 Filed 12/14/18 Page 6 of 9



        26.       Annexed hereto as Exhibit Y is a true and correct printout/representation of the

                                                                     (last test date Sept. 5, 2017),

bates-stamped Russell_15810. Spalding is also providing the Court with the original excel

spreadsheet—as produced—via accompanying CD.

        27.       Annexed hereto as Exhibit Z is a true and correct copy of Plaintiff’s expert report

of Colin Weir, served on December 1, 2017.

        28.       Annexed hereto as Exhibit AA is a true and correct copy of the deposition

transcript of Plaintiff’s expert, Colin B. Weir, dated January 4, 2018. Spalding is also providing

the Court with a searchable PDF copy of the transcript via accompanying CD.

        29.       Annexed hereto as Exhibit BB is a true and correct copy of the confidential expert

report of Russell Brands, LLC’s expert, Denise Neumann-Martin, Ph.D., served on January 12,

2018.

        30.       Annexed hereto as Exhibit CC is a true and correct printout/representation of a

portion of the



                 Spalding is also providing the Court with the full original excel spreadsheet—as

produced—via accompanying CD.

        31.       Annexed hereto as Exhibit DD is a true and correct copy of Russell’s Response to

Plaintiff’s First Set of Requests for Production of Documents, dated January 6, 2017.

        32.       Annexed hereto as Exhibit EE is a true and correct copy of the confidential expert

report of Russell Brands, LLC’s expert, Joel Howard Steckel, Ph.D., served on January 12, 2018.

All appendices to Dr. Steckel’s report are included with this PDF printout/document; however,

three of Dr. Steckel’s survey appendices (D-5, D-6, and E-5) were originally produced in Excel
            Case 7:16-cv-04362-CS Document 103 Filed 12/14/18 Page 7 of 9



format.     Spalding is also providing the Court with these original excel spreadsheets—as

produced—via accompanying CD.

          33.   Annexed hereto as Exhibit FF is a true and correct copy of the Reference Guide

on Estimation of Economic Damages by Mark A. Allen (pages 425-502 to Reference Manual on

Scientific Evidence, FEDERAL JUDICIAL CENTER, NATIONAL RESEARCH COUNCIL (3d Ed. 2011)).

          34.   Annexed hereto as Exhibit GG is a true and correct copy of the deposition

transcript of Brian Collins, employee and representative of Russell Brands LLC, dated August

31, 2017. Spalding is also providing the Court with a searchable PDF copy of the transcript via

accompanying CD.

          35.   Annexed hereto as Exhibit HH is a true and correct printout/representation of the

first sheet of the

                     . Spalding is also providing the Court with the full original excel spreadsheet—

as produced—via accompanying CD.

          36.   Annexed hereto as Exhibit II is a true and correct copy of a PDF representation of

the Neverflat® subpage of the shop.spalding.com website (produced in native form), bates-

stamped Russell_00274. This is the same document that was includes as Ex. S to the Declaration

of Michael R. McDonald in Support of Russell’s Motion for Summary Judgment.

          37.   Annexed hereto as Exhibit JJ is a true and correct printout/representation of an

excel spreadsheet containing Neverflat® 2011-2016 return data, bates-stamped Russell_00754.

Spalding is also providing the Court with the original excel spreadsheet—as produced—via

accompanying CD.

          38.   Annexed hereto as Exhibit KK is a true and correct printout/representation of an

excel spreadsheet containing Neverflat® 2011-2016 return data, bates-stamped Russell_00755.
          Case 7:16-cv-04362-CS Document 103 Filed 12/14/18 Page 8 of 9



Spalding is also providing the Court with the original excel spreadsheet—as produced—via

accompanying CD.

       39.     Annexed hereto as Exhibit LL is a true and correct copy of the deposition

transcript of Angie Doig, employee and representative of Russell Brands LLC, dated September

14, 2017. Spalding is also providing the Court with a searchable PDF copy of the transcript via

accompanying CD.

       40.     Annexed hereto as Exhibit MM is a true and correct copy of an email sent to

SpaldingCustomerService@fruit.com on March 25, 2015, bates-stamped Russell_02158.

       41.     Annexed hereto as Exhibit NN is a true and correct copy of Primo Innovations

presentation titled, “Neverflat™ Technologies for Inflated Basketballs”, dated May 9, 2006 and

bates-stamped Russell_00058-00145.

       42.     Annexed hereto as Exhibit OO is a true and correct printout/representation of an

excel spreadsheet titled,

        Spalding is also providing the Court with the original excel spreadsheet—as produced—

via accompanying CD.

       43.     Annexed hereto as Exhibit PP is a true and correct printout/representation of an

excel spreadsheet titled,                                            Spalding is also providing

the Court with the original excel spreadsheet—as produced—via accompanying CD.

       44.     Annexed hereto as Exhibit QQ is a true and correct copy of a Letter from Jose E.

Serrano, Chairman of the New York State Assembly Committee on Consumer Affairs and

Protection regarding Section 349 of the New York General Business Law, dated May 29, 1980.

       45.     Annexed hereto as Exhibit RR is a true and correct copy of a Memorandum in

Support of Legislation, dated January 6, 2017, sponsored by Assembly Members Strelzin,
         Case 7:16-cv-04362-CS Document 103 Filed 12/14/18 Page 9 of 9



serrano, Grannis, and Lafayette regarding Section 350 of the New York General Business Law.

       46.    Annexed hereto as Exhibit SS is a true and correct copy the transcript of

conference before Honorable Vincent L. Briccetti, U.S.D.J., In re: Scotts EZ Seed Litigation, 12-

cv-4727 (Dkt. No. 238-18), dated June 10, 2016. Spalding is also providing the Court with a

searchable PDF copy of the transcript via accompanying CD.



I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.

                                              GIBBONS P.C.

Dated: July 20, 2018                    By: s/ Michael R. McDonald
                                              Michael R. McDonald, Esq.
                                              Joshua S. Levy, Esq.
                                              One Gateway Center
                                              Newark, New Jersey 07102
                                              Telephone: (973) 596-4500
                                              Facsimile: (973) 596-0545
                                              mmcdonald@gibbonslaw.com
                                              jlevy@gibbonslaw.com

                                              Attorneys for Defendant
                                              Russell Brands, LLC.
